                              UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION



DUFFY GUILLORY, JR.                                    CIVIL ACTION NO. 18-1634
VERSUS                                                 JUDGE TERRY A. DOUGHTY
STARR INDEMNITY & LIABILITY                            MAG. JUDGE KAREN L. HAYES
COMPANY, ET AL.
                                             RULING

       This is a diversity case involving a motor vehicle accident. The parties hotly contest

liability. Pending before the Court is a Motion for Security for Costs [Doc. No. 34] filed by

Defendants Starr Indemnity & Liability Company, Gulf Relay, LLC, and Adam D. Reed, Jr.

(“Reed). Defendants move the Court pursuant to Local Rule 54.6 for an order requiring Plaintiff

Duffy Guillory, Jr., (“Guillory”) to furnish security in the amount of $50,000.00 for costs

because Guillory will be “obligated to pay all or a portion of Defendants’ costs” should

Defendants obtain “a defense verdict or . . . Plaintiff’s award . . . fall[s] within the parameters of

Rule 68.” [Doc. No. 34-1, p. 3]. Guillory opposes this motion, contending that Defendants have

not demonstrated that there is a substantial likelihood that a jury could impose 100% fault on

him, that Reed is presumed at fault, and Defendants seek to recover costs unavailable under

federal law. [Doc. No. 37].

       Because this is a diversity case, the Court applies Louisiana substantive law, but federal

procedural law, including the Federal Rules of Civil Procedure and Local Rules.

       Defendants move the Court to order Guillory to pay a bond under Local Rule 54.6, which

provides:

                                                  1
        In any civil matter, the court, on motion or its own initiative, may order any party
        to file bond for costs or additional security for costs in such an amount and so
        conditioned as it may designate.

However, no costs have been ordered in this case. Instead, Defendants move the Court to order

Guillory to file a bond because they “anticipate” a verdict in their favor, and they are concerned

that Guillory may not be able to pay their costs after trial.

        Defendants made an Offer of Judgment to Guillory on April 18, 2019, which was

rejected. Pursuant to Federal Rule of Civil Procedure 68(d), “[i]f the judgment that the offeree

[Guillory] finally obtains is not more favorable than the unaccepted offer, the offeree [Guillory]

must pay the costs incurred [by Defendants] after the offer was made.” If Defendants obtain a

complete defense verdict, Rule 68 simply does not apply. See Delta Air Lines, Inc. v. August,

450 U.S. 346, 351-52 (1981) (It is “clear that [Rule 68] applies only to offers made by the

defendant and only to judgments obtained by the plaintiff. It therefore is simply inapplicable to

this case [when] it was the defendant that obtained the judgment.”); see also Louisiana Power &

Light Co. v. Kellstrom, 50 F.3d 319, 333 (5th Cir. 1995) (“Rule 68 requires a prevailing plaintiff

to pay the costs of litigation ‘in the single circumstance where the plaintiff does not accept the

defendant's offer of judgment which is more favorable than the judgment the plaintiff ultimately

obtains.’ Johnston v. Penrod Drilling Co., 803 F.2d 867, 869 (5th Cir.1986). Consequently,

when a plaintiff rejects a Rule 68 offer of judgment, ‘he will lose some of the benefits of victory

if his recovery is less than the offer.’ Delta, 450 U.S. at 352 . . . If a plaintiff takes nothing,

however, Rule 68 does not apply.”). Rule 68 applies only if Guillory obtains a verdict in his

favor, but one which is not more favorable than the Offer of Judgment.

        Further, if Guillory obtains a favorable verdict for less than the Offer of Judgment,

Defendants cannot obtain costs without limit. Indeed, costs in the amount of $50,000.00 would

                                                    2
be unheard of in this Court. Rule 68 does not define costs, but the Court’s discretion is limited

by 28 U.S.C. § 1920 to awarding the identified fees, as further expounded upon by the case law:

       1) Fees of the clerk and marshal;

       (2) Fees for printed or electronically recorded transcripts necessarily obtained for
       use in the case;

       (3) Fees and disbursements for printing and witnesses;

       (4) Fees for exemplification and the costs of making copies of any materials
       where the copies are necessarily obtained for use in the case;1

       (5) Docket fees under section 1923 of this title;

       (6) Compensation of court appointed experts, compensation of interpreters, and
       salaries, fees, expenses, and costs of special interpretation services under section
       1828 of this title.

Costs are further limited by 28 U.S.C. § 1821(b). Under that statute, the fee paid to any

witness—expert or not—is limited to $40 per day plus mileage and travel expenses absent

statutory or contractual authority otherwise. See Crawford Fitting Co. v. J. T. Gibbons, Inc., 482

U.S. 437, 445 (1987) (“We hold that absent explicit statutory or contractual authorization for the

taxation of the expenses of a litigant’s witness as costs, federal courts are bound by the

limitations set out in 28 U.S.C. § 1821 and § 1920.”); see also Rimini St., Inc. v. Oracle USA,

Inc., 139 S. Ct. 873, 877–78 (2019) (Discussing Crawford with approval and explaining: “Rule

54(d) authorizes an award of ‘costs’ but does not expressly refer to expert witness fees. . . . In

defining what expenses qualify as ‘costs,’ §§ 1821 and 1920 likewise do not include expert

witness fees. We therefore held that the prevailing party could not obtain expert witness fees:

When ‘a prevailing party seeks reimbursement for fees paid to its own expert witnesses, a federal

court is bound by the limit of § 1821(b), absent contract or explicit statutory authority to the


       1
           This provision has been interpreted to include the costs of deposition transcripts if used at trial.
                                                            3
contrary.’”); see also Gaddis v. United States, 381 F.3d 444, 476 (5th Cir. 2004) (“Any doubt

concerning that result is removed by the subsequent statement, in W. Va. Univ. Hosp., Inc. v.

Casey, 499 U.S. 83, 86, 111 S.Ct. 1138, 113 L.Ed.2d 68 (1991), that in Crawford Fitting the

Court ‘held that [§§ 1920 and 1821] define the full extent of a federal court's power to shift

litigation costs absent express statutory authority to go further.’”).

        In this diversity case, applicable state law might provide for other items to be taxed as

costs, but Defendants have pointed to no authority expanding costs outside the bounds of 28

U.S.C. §§ 1821 and 1920.

        If Guillory prevails at trial, but in an amount less than the Offer of Judgment, under Rule

68, Defendants may move for costs incurred after the Offer of Judgment, but the costs to be

awarded are limited and nowhere near the amount Defendants seek. If Defendants prevail at

trial, they may move the Court for an award of costs under Rule 54(d), which this Court may, in

its discretion, consider. FED. R. CIV. P. 54(d) (“Except when express provision therefor is made

either in a statute of the United States or in these rules, costs other than attorneys’ fees shall be

allowed as of course to the prevailing party unless the court otherwise directs . . . ); see also

Crawford Fitting, 482 U.S. at 442 (Rule 54(d) is “phrased permissively” because that rule

“generally grants a federal court discretion to refuse to tax costs in favor of the prevailing

party.”). Finally, if Guillory prevails at trial, he may move for costs under Rule 54(d). Any

award under Rule 54(d) is, like Rule 68, limited by 28 U.S.C. §§ 1821 and 1920. Crawford

Fitting, 482 U.S. 437, 441–42 (“We think the better view is that § 1920 defines the term ‘costs’

as used in Rule 54(d). Section 1920 enumerates expenses that a federal court may tax as a cost

under the discretionary authority found in Rule 54(d).”).



                                                   4
       A bond is not appropriate at this time and under these uncertain circumstances.

Accordingly, Defendants’ motion will be denied.

       MONROE, LOUISIANA, this 11th day of July, 2019.




                                            _____________________________________
                                                  Terry A. Doughty
                                                  United States District Judge




                                               5
